DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 09/27/2022.
	Claims 11, 14 and 19 have been canceled.
	Claims 1, 3, 9, 15 and 18 have been amended. 
	Claims 1-10, 12-13, 15-18 and 20-21 are currently pending and have been examined.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Response to Arguments
	Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. The applicant argument recites, page 6-7; “The Applicant teaches and best shows in FIGS. 1 and 2 that the control unit 20 is disposed on top the pressure sensor … The control unit resides within the volume of the storage bin but is placed at one corner on top of the pressure sensor to minimize the impact to the storage bin depth … easily be placed within or removed from such storage bins while not affecting the overall usable depth of the storage bin. Hurwich was not concerned with placing his device within storage bins and thus could not have been concerned with maintaining the overall depth of such storage bins”. The examiner respectfully disagrees as the specification discloses that the need in paragraph [0005] is “What is needed in the art is a cost-effective and easily interchangeable inventory monitoring device for an inventory reordering system”, also the specification discloses that “The reorder device 16 can be fixedly attached to or removably placed onto the floor 14F of the storage bin 14 … the reorder device 16 may be fixedly or removably attached to another location, such as the side, lid, etc., of the storage bin 14. In this regard, the reorder device may be easily interchanged from one storage bin 14 to another storage bin 14” and nothing about maintaining a depth within the storage bin.
	The prior art of Hurwich teaches tracking unit configured with a sensor, a microcontroller coupled to the sensor, and a transmitter coupled to the microcontroller in order to sense any change in weight upon removing items to reorder the item based on threshold, see [0034], while the microcontroller is responsible of collecting good’s data to be sent to a backend server utilizing a transmitter, see [0034], which is the same function of the claimed “control unit”. Rearranging of Hurwich’s structure and parts do not provide any significant configuration, accordingly it considered a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure “control unit” was significant. See MPEP 2144.04 (VI)(C); rearrangement of parts. In addition, Mai teaches a method and system or reordering an inventory item utilizing a standalone device comprising a memory, processor and transceiver, see [0009],  wherein the device can be placed in multiple different positions based on the user needs to track the inventory items, see [0025], such as the bottom of an enclosure to detect a triggering event when a sensor recognize a change in weight accrued on a surface in proximity to the standalone device. Accordingly, the claimed invention as a whole would have been obvious to one of ordinary skill in the inventory management art at the time of filing to modify Hurwich’s structure with standalone reorder device of Mai in order to provide a standalone system that can be easily used by any user without the need to depend on the product manufacture, retailer, or enclosure maker, to incorporate a device into the packaging, product, shipping container, or the like prior to sale. See Mai [0006]. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-10, 12-13, 15-18 and 20-21 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2017/0300984 to Hurwich (“Hurwich”) in view of US Pat. Pub. No. 2018/0053153 to Mai (“Mai”).

	Regarding claims 15, 1 and 9. Hurwich discloses a method for reordering inventory in the form of one or more objects, comprising:
		Providing a reordering system including at least one storage bin configured for storing a one or more objects, the at least one storage bin including a floor with a cross-section (Hurwich, Fig. 4, [0051]; “a platform weight scale 90”, [0054]; “dispenser”, [0056; “In example B of the platform weight scale 90 … container  for dispensing the good 110”, see Fig. 4; “B” below)

    PNG
    media_image1.png
    219
    116
    media_image1.png
    Greyscale
; and 
		At least one reorder device positioned within the at least one storage bin (Hurwich, [0054-0056]; “coupled to a dispenser … In example B of the platform weight scale 90 reference design of the tracking unit 122, the tracking unit 122 is coupled to a dispenser”),
		the at least one reorder device (Hurwich, Fig. 1, [0049]; “A tracking unit 122”) including a pressure sensor (Hurwich, [0049]; “A tracking unit 122 (using one or more sensors”), and  a control unit operably coupled to the pressure sensor, (Hurwich, [0034]; “The method includes providing a tracking unit configured with a sensor, a microcontroller coupled to the sensor, and a transmitter coupled to the microcontroller”, Fig. 1, [0050]; “The tracking unit 122 is configured with a sensor or sensors 112, a radio or transmitter 124, a microcontroller 126 and a power supply 128”)
			The pressure sensor including  a baseplate (Hurwich, as seen in Fig. 5, the round base in Fig. 5), a force sensing resistor sensor (Hurwich, [0051]; “the sensor 112 of the tracking unit 122 may be a pressure sensor”) and a covering (Hurwich, as seen in Fig. 5, the upper round cover of fig. 5), 
				
		the force sensing resistor sensor being positioned between the baseplate and the covering (Hurwich, as shown in Fig. 5, is positioned between an upper-round cover and a lower- round base. Se Fig. 5 below ), 
    PNG
    media_image2.png
    400
    495
    media_image2.png
    Greyscale
Fig. 5

			the control unit being mounted on the top on the pressure sensor (Hurwich, Fig. 2, [0050]; “The microcontroller 126 is coupled to the sensor 112 and the transmitter 124”. Although Hurwich teaches that the microcontroller is included under the covering, it would have a matter of design choice to which a person of ordinary skill in the art would have found obvious to separate the microcontroller as it will not change the function and purpose of using the microcontroller which is to collect change in weight data form the weight sensors, see MPEP 2144.04 (V)(C); making separable), 
			
		the at east one reorder device further including a cloud server (Hurwich, Fig. 1, [0049]; “a backend 120 … the backend 120 may be cloud-based”) that is operably coupled to the control unit (Hurwich, as shown in Fig. 1 and [0049]; “receives the data 140 and relays it to a backend 120”), 
		Hurwich does not explicitly disclose that the “cloud server” is included within the “at least one reorder device”. However, including the cloud server (Fig. 1; “device 116” + “backend 120”) of Hurwich within the reorder device (Fig. 1; “tracking unit 122”), of Hurwich would be merely a matter of obvious design choice at the time of filling to integrate the parts/elements of Hurwich into one structural reorder unit in order to plan for depletion and maintain a stockpile of replacements in time the goods would be in need. See MPEP 2144.04 (V) (B); “Making Integral”.
		the at least one reorder device having a cross-section which matches the cross-section of the floor of the at least one storage bin (Hurwich, [0057]; “the tracking unit 122 is coupled to or placed on a gridded pad 146 and the gridded pad 146 is capable of being associated with one or more goods 110 after the sale of the good 110 … The gridded pad 146 may be a container, coaster, mat, plate, drawer organizer, shelf organizer or the like and of virtually any shape or size to fit the appropriate application”);
sensing pressure data by the pressure sensor at set intervals (Hurwich, [0034]; “generates sensor data 140 … The data 140 of the good 110 may be or indicate a weight, volume, pressure, or count of the good”);
sending the pressure data by the pressure sensor to the control unit (Hurwich, [0034]; “Data of a good associated with a user is collected by the microcontroller from the sensor. The data of the good is indicative of an amount of the good, in units of weight, volume, pressure, or count”);
transmitting the pressure data, by the control unit to the could server for analyzing the pressure data by the cloud server (Hurwich, [0034]; “The data of the good is transmitted by the transmitter through a device that relays the data of the good to a computerized system, referred to herein as a “backend.”);
and automatically reordering the one or more objects (Hurwich, [0034]; “The backend receives the data of the good … At the reorder point, the backend … orders the good on behalf of the user from the fulfillment source with the lowest cost quote”. [0049]; the backend 120 … automatically orders the good 110 from the fulfillment source”).
		Hurwich substantially discloses the claimed invention; however, Hurwich fails to explicitly disclose the “where the control unit extends upward into the at least one storage bin”. However, Mai teaches: where the control unit extends upward (Mai, [0025]; “Standalone reordering device 110 may be placed beneath, behind, above, beside, adjacent to, or otherwise engaged with one or more inventory items”) into the at least one storage (Mai, [0027]; “Enclosure 320 broadly may be any structure capable of containing an inventory item having a surface on which the standalone reordering device 110 may rest or be attached, examples include (but are not limited to) a cabinet, shelf, bottle, box, chamber, bag, or other type of container”) bin (Mai, [0032]; “the device may be placed at the bottom or along the side of an enclosure … the device recognizes is the triggering event. The device may detect the triggering event in a number of ways. For example, … The sensor may also recognize a change in weight on the standalone reordering device (or a surface in proximity to the standalone reordering device)”).

		Therefore, it would have been obvious to one of ordinary skill in the inventory management art at the time of filing to modify Hurwich to include the control unit extends upward into the at least one storage bin, as taught by Mai, provide a standalone system that can be easily used by any user without the need to depend on the product manufacture, retailer, or enclosure maker, to incorporate a device into the packaging, product, shipping container, or the like prior to sale. See Mai [0006].

		Regarding claim 16. The combination of Hurwich in view of Mai disclose the method of claim 15, wherein analyzing the pressure data by the cloud server includes comparing the pressure data to a threshold value (Hurwich, [0034]; “The backend receives the data of the good and calculates a depletion rate of the good, a threshold value of the good, a depletion point, a predicted shipping time to receive the good and a reorder point”).

		Regarding Claims 17, 2 and 10. The combination disclose the method of claim 15, wherein the at least one reorder device and the at least one storage bin together form a smart bin configured for tracking the one or more objects (Hurwich, as seen in Fig. 6. [0056]; “example B of the platform weight scale 90 reference design of the tracking unit 122, the tracking unit 122 is coupled to a dispenser. In this way, the tracking unit 122 may be coupled to an appliance, such as under the appliance, with a reservoir or container”) and automatically reordering the one or more objects (Hurwich, Fig. 13; “ordering, by the backend, the good on behave of the user from the fulfillment source with the lowest cost quote 1326”).

		Regarding Claims 3 and 18. The combination disclose the method of claim 15, wherein the is configured for sensing a weight of the one or more objects(Hurwich, as seen in Fig. 5 the sensor between the upper cover and lower cover. [0037]; “the sensor is a pressure sensor or a strain gauge. A plurality of tracking units each having a different type of sensor collects the data of the good or the data of a plurality of goods”. See Fig. 11 A-D).

		Regarding Claim 4. The combination disclose the control unit is connected to the baseplate and operably coupled to the FSR sensor (as shown in Fig. 5-6). 
		
		Regarding claims 5, 12. Claims 5, 12 have been analyzed and is/are rejected for the same rationale used to reject claims 15, 1 and 9. Claims 5, 12 limitations do not teach or define any new limitations beyond claims 15, 1 and 9; therefore, claims 5, 12 are rejected under the same rationale.

		Regarding claim 6. The combination discloses the reordering system of claim 1, wherein the at least one storage bin has an open top, and the cross-section of the floor of the at least one storage bin is rectangular (Hurwich, [0057]; “The gridded pad 146 may be a container, coaster, mat, plate, drawer organizer, shelf organizer or the like and of virtually any shape or size to fit the appropriate application”).

		Regarding claims 7 and 13. The combination discloses the reordering system of claim 6, wherein the pressure sensor has a rectangular cross-section that matches the rectangular cross-section of the at least one storage bin (Hurwich, See Fig. 6).

    PNG
    media_image3.png
    188
    285
    media_image3.png
    Greyscale
Fig. 6

		Regarding claim 8. The combination discloses the reordering system of claim 6, wherein the at least one reorder device is removably placed onto the floor of the at least one storage bin (Hurwich, See Fig. 4; “B”; [0056]; “In example B of the platform weight scale 90 reference design of the tracking unit 122 … such as under the appliance, with a reservoir or container for dispensing the good 110”).

	Regarding claims 21. The combination discloses the reordering system of claim 1, wherein
	Hurwich substantially discloses the claimed invention; however, Hurwich fails to explicitly disclose the “the control unit is disposed at a single corner of the at least one storage bin when the at least one reorder device is positioned within the at least one storage bin”. However, Mai teaches:
the control unit (Mai, Fig. 2; “standalone device 110”) is disposed at a single corner of the at least one storage bin when the at least one reorder device is positioned within the at least one storage bin (Mai, Fig. 2; “Element 200 is, for example, a user's inventory or pantry”. [0025]; “Standalone reordering device 110 may be placed beneath, behind, above, beside, adjacent to, or otherwise engaged with one or more inventory item … removing inventory item 220 is a triggering event causing reordering device 110 to transmit a signal to one or more of third party device 140 or user device 130”).

    PNG
    media_image4.png
    199
    589
    media_image4.png
    Greyscale

Fig. 2
		Therefore, it would have been obvious to one of ordinary skill in the inventory reordering control systems art at the time of filing to modify Hurwich to include the control unit is disposed at a single corner of the at least one storage bin when the at least one reorder device is positioned within the at least one storage bin, as taught by Mai, where this would be performed in order to prevent businesses closure for a period of time to visually and physically check their inventory against their software counts. See Mai [0005]. 

	Regarding claim 20. Claim 20 has been analyzed and is rejected for the same rationale used to reject claims 15, 1 and 9. Claim 20 limitations do not teach or define any new limitations beyond claims 15, 1 and 9; therefore, claim 20 is rejected under the same rationale.
	
Conclusion

1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
REUTHER et al. (US 2016/0283898 A1) for teaching detector devices, and a control device that is configured to determine a current stock of at least some of the filling devices.
CAMP (US 2016/0187189 A1) for teaching obtaining a weight of merchandise supported by a shelf and obtaining identifier data of the merchandise supported by the shelf.
Lai et al. (US 7557310 B2) for teaching an electronic identification recognition apparatus, a weight measuring apparatus, and a computing apparatus.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                     

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687